DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pontifex et al. (US 20030048493 A1) in view of Fan et al. (US 20180338092 A1) and Krivitskiy et al. (US 20190086330 A1).
Regarding claim 1. Pontifex discloses a camera (figure 1) comprising: 
an input lens disposed to collect light to generate an input light ray (figure 1 unit 10), wherein the input light ray comprises a visible light component and an infrared component (figure 1, [0012] Light passing through lens 10 is initially processed through infrared (IR) cutoff filter 11 to remove unwanted infrared light, therefore, the light passing through lens 10 comprises an infrared component);  
a light splitter having a plurality of emergent surfaces and disposed to receive the input light ray from the input lens (figure 1 unit 12), the plurality of emergent surfaces being disposed to split the input light ray into multiple split light rays (figure 1 unit 12 outputs rays 13 and 14) based on a light intensity ([0007] the ratio of the first sub-beam's light intensity to that of the second sub-beam is between about 70:30 and 80:20), wherein the multiple split light rays comprise a first split light ray and a second split light ray, the first split light ray comprises the infrared component and a first portion of the visible light component, and the second split light ray comprises a second portion of the visible light (figure 1, [0012] The IR-attenuated beam output by IR cutoff filter 11 is optically coupled to beam splitter 12, which produces first and second sub-beams 13, 14, therefore, the light output by filter 11 comprises a visible light component and an infrared component, attenuated, so do the sub-beams 13 and 14, specifically, sub-beam 13 (corresponding to the first split light ray) comprises a visible light component and an infrared component, and sub-beam 14 (corresponding to the second split light ray) comprises a visible light component); 
a plurality of sensors, each sensor being disposed to receive a corresponding one of the multiple split light rays from the light splitter and generate an original sensed image based on the received corresponding split light ray (figure 1 units 15 and 16); and 
a processor connected to the plurality of sensors to receive the original sensed images generated by the sensors ([0030] image storage and color encoding hardware may optionally be included in the FIG. 1 circuitry, rather than relying on computer 28 to perform these functions).
However, Pontifex does not explicitly disclose combining the original sensed images to generate a fusion image.
Fan discloses combining original sensed images to generate a fusion image (abstract, [0128], [0181] obtaining color information and brightness information from the image signals and combining the color information and the brightness information to generate a synthesized image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pontifex according to the invention of Fan, to combine the original sensed images to generate a fusion image, in order to take a variety of advantages (Fan abstract).
However, Pontifex in view of Fan does not disclose splitting the input light ray based on a light spectrum, and the second split light ray comprises no infrared component.
Krivitskiy discloses splitting an input light ray based on a light spectrum ([0060] a further dichroic beam splitter configured to separate the infrared light beam from the visible light beam and the visible pump light beam), and a split light ray comprises no infrared component ([0060] the visible light beam and the visible pump light beam are reflected by the first mirror 206).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inventions of Pontifex and Fan according to the invention of Krivitskiy, to split the input light ray based on a light spectrum, and to comprise no infrared component in the second split light ray, in order to more efficiently sense the visible light.

Regarding claim 2. Pontifex discloses The camera according to claim 1, wherein the light splitter has a first emergent surface for generating the first split light ray from the infrared component of the input light ray (figure 1, [0012] The IR-attenuated beam output by IR cutoff filter 11 is optically coupled to beam splitter 12, which produces first and second sub-beams 13, 14, therefore, the light output by filter 11 comprises an infrared component, attenuated), and the plurality of sensors includes a monochrome sensor disposed to receive the first split light ray (figure 1 unit 15).

Regarding claim 5. Pontifex discloses The camera according to claim 1, wherein the plurality of sensors includes a color sensor and a monochrome sensor (figure 1 units 16 and 15), the second split light ray directed to the color sensor (figure 1 sub-beam 14 is directed to unit 16), and the first split light ray directed to the monochrome sensor (figure 1 sub-beam 13 is directed to unit 15).

Regarding claim 6. Fan discloses
comparing a gain of a color sensor to a preset threshold ([0024], [0098], [0099] compare gain to T1); and 
determining that a scene being captured by a camera is a low light scene when the gain of the color image sensor is greater than or equal to the preset gain threshold ([0101] the gain is larger than the first threshold value; [0098] gain is large when the outside light is considered as insufficient).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pontifex according to the invention of Fan, to use a gain threshold to judge whether a scene is a low light scene, in order to enhance overall brightness of images (Fan [0103]).

Regarding claim 7. Pontifex discloses an infrared cut-off filter positioned between the input lens and the light splitter (figure 1 unit 11).
However, Pontifex does not disclose the processor is configured to control the infrared cut-off filter to transmit the infrared component of the input light ray when the scene being captured by the camera is a low light scene.
Fan discloses controlling an infrared cut-off filter to transmit the infrared component of the input light ray when the scene being captured by the camera is a low light scene ([0100] the infrared fill light control is performed based on the judgment result; [0101] when the gain is larger than the first threshold value, enabling the infrared fill light).
The same motivation has been stated in claim 6.

Regarding claim 8. Fan discloses  
comparing a gain of a color sensor to a preset threshold ([0024], [0098], [0099] compare gain to T2); and 
determining that a scene being captured by a camera is a wide dynamic range scene when the gain of the color image sensor is less than the preset gain threshold ([0102] the gain is less than the second threshold value; [0098] gain is small when the outside light is considered as sufficient).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pontifex according to the invention of Fan, to use a gain threshold to judge whether a scene is a wide dynamic range scene, in order to obtain color information with higher quality (Fan [0029]).

Regarding claim 14. Pontifex discloses The camera according to claim 1, wherein the light splitter disposed to split the visible light component into the multiple split light rays with a same visual light frequency band ([0012] image light, the same; [0022] Sub-beams 13, 14 each reproduce the original image, less attenuated IR wavelengths, the same).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Pontifex et al. (US 20030048493 A1) in view of Fan et al. (US 20180338092 A1) and Krivitskiy et al. (US 20190086330 A1) as applied to claim 1 above, and further in view of HOU DAWEI (CN102857681A).
Regarding claim 3. HOU DAWEI discloses adjusting gains of sensors based on original sensed images generated by the sensors (page 3, paragraph in the middle, “4) Extract the image information on the image sensor, perform exposure compensation or sensitivity adjustment on the sensor that generates the reflection and transmission images according to the image brightness value”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inventions of Pontifex, Fan and Krivitskiy according to the invention of HOU DAWEI, to adjust gains (sensitivity) of the sensors based on the original sensed images, in order to achieve the optimal dynamic range of the sensors.

Regarding claim 4. HOU DAWEI discloses adjusting shutter speeds of sensors based on original sensed images (page 3, paragraph in the middle, “4) Extract the image information on the image sensor, perform exposure compensation or sensitivity adjustment on the sensor that generates the reflection and transmission images according to the image brightness value”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inventions of Pontifex, Fan and Krivitskiy according to the invention of HOU DAWEI, to perform exposure compensation (adjust shutter speeds) of the sensors based on the original sensed images, in order to achieve the optimal dynamic range of the sensors.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pontifex et al. (US 20030048493 A1) in view of Fan et al. (US 20180338092 A1) and Krivitskiy et al. (US 20190086330 A1) as applied to claim 1 above, and further in view of HUANG et al. (US 20180227509 A1).
Regarding claim 13. Pontifex discloses The camera according to claim 1, wherein the plurality of sensors includes a color sensor for generating an original sensed color image and a monochrome sensor for generating an original sensed monochrome image (figure 1 units 16 and 15).
Fan discloses decomposing a color component of an original sensed color image into a chrominance component ([0042] r represents red, g represents green, b represents blue, and the values of r, g, b range between 0 and 255) and a saturation component ([0041] the color saturation estimation value of the second image signal is calculated); and
obtain a fusion image from a luminance component, the chrominance components, and the saturation component (figure 1, S3; figure 2, S31 and S33; [0040]-[0042]).
However, Pontifex or Fan does not disclose the processor is configured to: 
decompose a luminance component of each of the original sensed color image and the original sensed monochrome image into a high-frequency component and a low-frequency component; 
obtain a fused high-frequency component from the high-frequency components of the original sensed color image and the original sensed monochrome image; 
obtain a fused low-frequency component from the low-frequency components of the original sensed color image and the original sensed monochrome image; 
obtain a fused luminance component from the fused high-frequency component and the fused low-frequency component.
Huang discloses
decompose a luminance component of each of an original sensed color image and an original sensed monochrome image into a high-frequency component and a low-frequency component ([0030]-[0031]); 
obtain a fused high-frequency component from the high-frequency components of the original sensed color image and the original sensed monochrome image ([0035]-[0038] Sub-step 6.2); 
obtain a fused low-frequency component from the low-frequency components of the original sensed color image and the original sensed monochrome image ([0033]); 
obtain a fused luminance component from the fused high-frequency component and the fused low-frequency component ([0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inventions of Pontifex, Fan and Krivitskiy according to the invention of HUANG, to obtain the fusion image from the fused luminance component, the chrominance components, and the saturation component, in order to take a variety of advantages (Fan abstract) and improve detail information and avoid noise interference (HUANG abstract).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580. The examiner can normally be reached Mon. 8:30-4:30; Thurs. 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V. PERUNGAVOOR can be reached on (571) 272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLAN XU/Examiner, Art Unit 2488